Citation Nr: 0842390	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  00-07 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for residuals of a left 
knee strain.

3.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

4.  Whether recoupment of the veteran's active duty 
disability severance pay in the amount of $25,631.00 is 
proper.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1989 to 
July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for a hemorrhoid disability and assigned a noncompensable 
evaluation effective July 16, 1998, and which denied service 
connection for a back disorder, a bilateral knee disorder, 
and a fibromyalgia disorder.  The veteran has also appealed a 
June 1999 administrative decision issued by the Columbia RO 
regarding recoupment of the veteran's military severance pay.

In January 2002 jurisdiction over the veteran was permanently 
transferred from South Carolina to the Atlanta RO due to the 
veteran's relocation to Georgia.

In a rating decision dated in August 2008 the RO granted 
service connection for chronic dorsolumbar strain and service 
connection for chondromalacia of the right patella.  Service 
connection having been granted, these issues are no longer on 
appeal.

The Board notes that the case was last before the Board in 
March 2001, at which time the case was remanded.  The remand 
actions have now been completed and the case has been 
returned to the Board for additional review.

The issue of recoupment of the veteran's active duty 
disability severance pay in the amount of $25,631.00 is 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The record contains no evidence of any treatment, or 
diagnosis, of a left knee disorder or a fibromyalgia disorder 
after service, nor is there any competent evidence linking 
these claimed disorders to service.

2.  The veteran's hemorrhoids disability is productive of 
itching, burning, and bleeding, but the veteran's hemorrhoids 
are not large, thrombotic, or productive of fissures, and the 
veteran has not been diagnosed as having anemia secondary to 
his hemorrhoids disability.


CONCLUSIONS OF LAW

1.  A chronic fibromyalgia disability was not incurred during 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).

2.  A chronic left knee disability was not incurred during 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).

3.  The criteria for an initial compensable evaluation for a 
hemorrhoids disability have not been met at any time covered 
by this appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic 
Code 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection, left knee disorder 

The veteran seeks service connection for a left knee 
disorder.  According to the veteran, "both of [his] knees 
lock frequently from minor activity."

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Service treatment records (STRs) dated March 9, 1993, inform 
of left knee pain after a fall during a sporting event the 
prior day.  The physician noted that there was no left knee 
pain since the morning of the examination; no swelling; and 
no history of a remote injury or chronic knee pain.  
Examination that date found full range of motion with pain 
toward the end of full flexion.  The knee was also noted to 
be tender to palpation over the medial joint line and medial 
tibial plateau.  There was also pain in the 
"posterior>anterior drawer but no instability."  Diagnosis 
was "r/o [rule out] MMT [medial meniscus tear] vs strain 
left knee."  STRs dated March 10, 1993, contain the entry 
"left knee strain vs MMT ?Ortho."  Further notation reads 
"strain vs MMT?resolved (no evidence for MMT) March 30, 

